United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pottsville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-506
Issued: July 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2006 appellant filed a timely appeal from August 9 and September 25,
2006 merit decisions of the Office of Workers’ Compensation Programs that denied his
traumatic injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury in the performance of duty.
FACTUAL HISTORY
On June 10, 2006 appellant, then a 57-year-old city carrier, filed a traumatic injury claim
alleging that he sustained an injury to the back of his right knee on June 6, 2006 when the knee
“became weak and buckled.” He did not stop work. In a June 10, 2006 statement, the
employing establishment controverted the claim. Appellant’s supervisor stated that appellant did

not notify him of his claimed injury on the day it allegedly happened, a Tuesday, and stated:
“[Appellant] [tele]phoned in sick Friday morning at 06:10 complaining of pain in his knee.
Never ... did he mention that it was a work[-]related injury.”
Appellant submitted treatment notes from Dr. Stephen R. Soffer, a Board-certified
orthopedic surgeon. On June 20, 2006 Dr. Soffer advised “work -- no steps or carrying mail.”
Appellant also provided a June 30, 2006 note from a medical facility indicating that a right knee
arthroscopy was scheduled for July 21, 2006.
On July 7, 2006 the Office requested additional factual and medical information
concerning appellant’s claim. Subsequently, the Office received a June 20, 2006 physician’s
assistant report, noting that appellant first experienced knee pain two weeks earlier when he “felt
his knee was buckling a little bit with walking while he was at work.” The physician’s assistant
provided a follow-up report on June 28, 2006 but did not discuss the circumstances of appellant’s
claimed injury. In a July 5, 2006 duty status report, Dr. Soffer noted that appellant would
perform light-duty work, with no use of stairs and no carrying of mail until July 21, 2006. In a
July 5, 2006 attending physician’s report, Dr. Soffer advised that a magnetic resonance imaging
(MRI) scan showed evidence of a right medial meniscus tear and recommended that appellant
continue to work light duty, without carrying mail or climbing stairs. Dr. Soffer stated that
appellant’s “knee buckled while walking at work” and he checked a box “yes” in response to a
question regarding whether appellant’s diagnosed condition was caused or aggravated by his
work. In an undated report, received on July 21, 2006, Dr. Soffer advised that appellant’s “knee
buckled at work while walking.” He diagnosed right knee medial meniscus tear. Dr. Soffer
reiterated that appellant was injured while “walking at work.” Appellant also provided a
June 22, 2006 report from Dr. Nancy Leschik, a Board-certified osteopath and radiologist,
advising that an MRI scan of the right knee revealed findings consistent with tear and
degeneration at the posterior and anterior horn of the medial meniscus.
By decision dated August 9, 2006, the Office denied appellant’s claim on the grounds
that appellant had not met his burden of proof in establishing that an incident occurred at the
time, place and in the manner alleged.
Appellant requested reconsideration and submitted an August 16, 2006 statement
discussing the circumstances of his claimed injury. He explained that on June 6, 2006 while
walking his route, he felt his knee buckle causing him to hit his knee on a step. Appellant stated:
“It was right then I knew something was wrong.” He stated that he rested and then completed
his delivery route but continued to experience pain. Appellant claimed that he reported the
incident to his supervisor after he realized that he had “done something” to his knee and then
sought treatment from Dr. Soffer.
Appellant also forwarded an August 18, 2006, report from Dr. Soffer who advised that
appellant injured his knee while walking up a set of stairs on his mail delivery route. Dr. Soffer
explained: “[Appellant’s] knee buckled and he then fell forward and his kneecap hit on the step
and he started with pain after the injury.” He concluded: “We do believe that the medial
meniscus tear in [appellant’s] right knee is directly related to the injury that he sustained at
work.”

2

By decision dated September 25, 2006, the Office conducted a merit review and denied
appellant’s request for reconsideration. The Office found that the June 6, 2006 work incident
was not established.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.2
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 An injury
does not have to be confirmed by eyewitnesses in order to establish that an employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.5 An employee
has not met his or her burden of proof of establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.6
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast doubt on an employee’s statements in determining
whether a prima facie case has been established.7 However, an employee’s statement alleging
that an injury occurred at a given time and in a given manner is of great probative force and will
stand unless refuted by strong or persuasive evidence.8

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See Louise F. Garnett, 47 ECAB 639 (1996).

5

See Gene A. McCracken, 46 ECAB 593 (1995).

6

See Louise F. Garnett, supra note 4.

7

Linda S. Christian, 46 ECAB 598 (1995).

8

Constance G. Patterson, 41 ECAB 206 (1989); Thelma S. Buffington, 34 ECAB 104 (1982).

3

The second component is whether the employment incident caused a personal injury and
generally this can be established only by medical evidence.9 The evidence required to establish
causal relationship generally is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the claimant11 and must be one of reasonable medical
certainty12 explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.13
ANALYSIS
The Board finds that appellant has not met his burden of proof in establishing that an
injury occurred at the time, place and in the manner alleged. Appellant’s description of his
alleged injury contains significant inconsistencies which cast doubt on the validity of his claim.
On his CA-1 claim form, appellant indicated that he sustained injury to the back of his
knee when it became weak and buckled. He did not provide additional explanation of the
circumstances surrounding his claimed injury. The employing establishment, in controverting
appellant’s claim, noted that appellant allegedly injured himself on a Tuesday, but did not report
his injury until the following Friday and at that time did not inform his supervisor that he
believed his injury to be work related. Appellant filed his traumatic injury claim on June 20,
2006, two weeks after the alleged incident on June 6, 2006. Upon receiving the Office’s request
for information, he submitted physician’s assistant reports and a medical report from Dr. Soffer
indicating that his claimed injury arose “from walking at work.” However, he did not provide
additional factual information or descriptions of the circumstances of his claimed injury.
Following the Office’s initial denial, appellant provided further explanation of the factual
circumstances of his claim. Appellant stated that his knee buckled while he was walking his
mail delivery route, causing him to have to stop and rest. In his August 16, 2006 statement,
appellant wrote: “It was right then I knew something was wrong,” indicating that he presumably
realized instantly that he was injured. However, in the same statement appellant claimed that he
did not realize that he was injured despite continuing pain during the rest of his route.
Additionally, he initially claimed injury to the “back” of his knee; however, appellant’s
August 16, 2006 statement and Dr. Soffer’s August 18, 2006 note assert that appellant’s knee
first buckled and he then struck his kneecap while climbing steps. Thus, appellant’s assertions
contain inconsistencies with regard to the circumstances of his injury and the nature of the injury
itself.
9

John J. Carlone, 41 ECAB 354 (1989).

10

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

11

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

12

John W. Montoya, 54 ECAB 306 (2003).

13

Judy C. Rogers, 54 ECAB 693 (2003).

4

The Board finds that the inconsistencies inherent in appellant’s description of his injury
are sufficient to cast serious doubt on the validity of his claim.14 Accordingly, the Board
concludes that appellant did not meet his burden of proof in establishing that he experienced an
employment incident at the time, place and in the manner alleged.
On appeal, appellant asserted that his injury was caused by “wear and tear” from his
19-year service with the employing establishment. However, this contention is not consistent
with a traumatic injury occurring on June 6, 2006 and was not raised before the Office.
Additionally, the Board notes that an injury caused by “wear and tear” would be more
appropriately handled in an occupational disease claim,15 whereas appellant has submitted a
traumatic injury claim.16
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty because the evidence was insufficient to
show that an employment incident occurred at the time, place and in the manner alleged.

14

See Louise F. Garnett, supra note 4.

15

An occupational disease is a condition produced by the work environment over a period longer than a single
workday or shift. 20 C.F.R. § 10.5(q).
16

A traumatic injury is a condition caused by a single event or incident or a series of events or incidents within a
single workday or shift. 20 C.F.R. § 10.5(ee).

5

ORDER
IT IS HEREBY ORDERED THAT the September 25 and August 9, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 2, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

